Citation Nr: 1403041	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  12-25 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for sleep apnea, claimed as secondary to service-connected residuals of temporomandibular joint (TMJ) repair.


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel











INTRODUCTION

The Veteran served on active duty from April 1983 to April 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran contends that he is entitled to service connection for sleep apnea.  Specifically, he asserts that he is diagnosed with obstructive sleep apnea which has been caused or aggravated by his service-connected residuals of TMJ repair.  See the Veteran's claim dated December 2009.

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2013); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The evidence of record demonstrates that the Veteran is currently diagnosed with obstructive sleep apnea.  See the VA examination report dated July 2012.  Additionally, it is undisputed that he is service connected for residuals of TMJ repair.

With respect to the question of medical nexus, the Veteran was afforded a VA examination with medical opinion in July 2012 to address his sleep apnea claim.  The examiner confirmed a diagnosis of obstructive sleep apnea and concluded, "[t]he claimed condition is less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service connected condition."  The examiner then provided a detailed rationale in support of his conclusion.  Critically, however, the examiner did not address the question of whether the Veteran's currently diagnosed sleep apnea was aggravated by his service-connected residuals of TMJ repair.

As such, this claim unfortunately presents certain medical questions that cannot be answered by the Board.  Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  The Board therefore concludes that an additional VA medical opinion is necessary to address the currently diagnosed obstructive sleep apnea--including whether the sleep apnea was aggravated by the service-connected residuals of TMJ repair.  See Charles v. Principi, 16 Vet. App. 270 (2002); see also 38 C.F.R. § 3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim); see also Colvin v. Derwinski, 1 Vet. App. 191 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).

On remand, ongoing medical records should be also obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).

Accordingly, the case is REMANDED for the following action:

1. After obtaining the appropriate release of information forms where necessary, procure records of any outstanding treatment for obstructive sleep apnea that the Veteran may have received.  The Board is particularly interested in records of treatment that the Veteran may have received at any VA facility since February 2012.  All such available documents should be associated with the claims file.

2. Then, VBA should refer the VA claims file to the examiner who conducted the July 2012 VA examination; if he is unavailable the claims file should be referred to a physician with appropriate expertise.  The Veteran does not need to be examined.  The examiner is requested to review the claims file in its entirety including the recently obtained VA treatment records.  The examiner should then provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that current sleep apnea had its clinical onset during the Veteran's active duty or is otherwise related to such service.  The examiner should also address whether it is at least as likely as not (i.e., at least a 50 percent probability) that the obstructive sleep apnea was caused or aggravated (permanently worsened beyond natural progression) by the Veteran's service-connected disabilities to include residuals of TMJ repair.

A complete explanation should be given for all opinions and conclusions expressed.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

3. Then, readjudicate the sleep apnea claim, to include as secondary to the service-connected residuals of TMJ repair.  If a benefit sought on appeal remains denied, provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

